TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00716-CR
                                      NO. 03-12-00717-CR
                                      NO. 03-12-00718-CR



                                    In re Alexander Calhoun


                                   Courtney Trapp, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
                    NOS. CR-05-796, CR-11-0974, & CR-11-0983,
             THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to Courtney Trapp’s appeals from a

judgment adjudicating his guilt and two judgments of conviction. The subject of this proceeding is

Alexander Calhoun, appellant’s counsel.

               Appellant’s brief was originally due May 22, 2013. Appellant’s court-appointed

attorney, Alexander Calhoun, twice filed a motion for an extension of time to file the brief in

response to this Court’s notice that the brief was overdue, which we granted. After granting the last

extension, appellant’s brief was due on or before September 23, 2013. No brief was filed. On
October 22, 2012, this Court ordered counsel to tender a brief on appellant’s behalf no later than

November 5, 2013. Counsel failed to file a brief as ordered.

               Therefore, it is hereby ordered that the said Alexander Calhoun shall appear in person

before this Court on November 22, 2013, at 9:00 a.m., in the courtroom of this Court, located in the

Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and

there to show cause why he should not be held in contempt and sanctions imposed for his failure to

obey the October 22, 2013, order of this Court. This order to show cause will be withdrawn and the

said Alexander Calhoun will be relieved of his obligation to appear before this Court as above

ordered if the Clerk of this Court receives appellant’s brief by 12:00 p.m. November 21, 2013.

               It is so ordered on this the 8th day of November, 2013.



Before Justices Puryear, Rose, and Goodwin

Do Not Publish




                                                 2